Citation Nr: 0736049	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-40 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating.

This case was decided by the Board in June 2006.  However, 
the June 2006 decision was vacated in May 2007 due to denial 
of due process.  In a separate decision in May 2007, the 
Board remanded the present matter for additional development 
and due process concerns.  The case has been returned for 
further appellate review.

In March 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In March 2007, the veteran withdrew his claim for entitlement 
to a rating in excess of 10 percent for service-connected 
tinnitus.  See 38 C.F.R. § 20.204.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 60 decibels and 53.75 decibels in the left ear, 
with speech recognition ability of 80 percent in the right 
ear and 84 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The veteran was afforded two post-service VA audiological 
examinations in November 2003 and July 2007.  The results of 
either audiometric testing on VA examination do not 
demonstrate that the veteran's overall hearing loss was 
severe enough to warrant a compensable disability rating 
under the rating schedule.  In November 2003 , the reported 
57.5 decibel average pure tone threshold loss in the right 
ear and the 88 percent correct speech discrimination score in 
the right ear, when entered into Table VI of § 4.85, resulted 
in a hearing impairment with a numeric designation of III in 
the right ear.  The reported 50 decibel average pure tone 
threshold loss in the left ear and the 92 percent correct 
speech discrimination score in the left ear, when entered 
into Table VI of § 4.85, resulted in a hearing impairment 
with a numeric designation of I in the left ear.  When 
applied to Table VII of § 4.85, the numeric designations of 
III in the right ear and I in the left ear translate to a 0 
percent evaluation for the veteran's service-connected 
hearing loss disability.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In the July 2007 examination, the reported 60 decibel average 
pure tone threshold loss in the right ear and the 80 percent 
correct speech discrimination score in the right ear, when 
entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of IV in the right ear.  
The reported 53.75 decibel average pure tone threshold loss 
in the left ear and the 84 percent correct speech 
discrimination score in the left ear, when entered into Table 
VI of § 4.85, resulted in a hearing impairment with a numeric 
designation of II in the left ear.  When applied to Table VII 
of § 4.85, the numeric designations of IV in the right ear 
and II in the left ear translate to a 0 percent evaluation 
for the veteran's service-connected hearing loss disability.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

Although the VA examinations do show that the veteran's 
hearing loss has somewhat worsened, and the veteran clearly 
does have hearing loss, the audiometric test results do not 
support entitlement to an increased evaluation for bilateral 
hearing impairment.  The Board has reviewed all the medical 
records in the claims file and found that there is no 
evidence related to hearing loss that supports a higher 
rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary, as was done in this case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and records from the West Virginia State 
Police Medical Unit.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination on July 2007.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


